DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 4/8/2021 has been entered and made of record. 
Currently pending Claims:	1-20
Independent Claims		1, 19, and 20
Amended Claims:		1, 4, 9, 11-13, 16-20
Cancelled or Withdrawn:	None
Newly Added:			None	
Response to Arguments
Applicant’s arguments, see Page 7 Para 3-4, Page 8 Para 1-2 filed 4/8/2021, with respect to 1, 19 and 20 have been fully considered in view of the amendment to the claims and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 103 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Kahng et al. (20180376217 A1) in view of Mekuria et al. (US 20200202608 A1) hereinafter “Mekuria” discloses the claim as discussed in the detailed office action mailed on sending, by the processor, in response to the predicting the occurrence of the future event, an alert to a display device that is streaming a volumetric video traversal of the live event comprising a second continuous sequence of view points of the live event that is different from the first continuous sequence of view points of the live event, wherein the alert changes an appearance of the target in the second volumetric video traversal of the live event.”
Applicant’s uniquely claimed distinct features in the instant invention, which are not found in the prior art of record, either singularly or in combination are:
“sending, by the processor, in response to the predicting the occurrence of the future event, an alert to a display device that is streaming a volumetric video traversal of the live event comprising a second continuous sequence of view points of the live event that is different from the first continuous sequence of view points of the live event, wherein the alert changes an appearance of the target in the second volumetric video traversal of the live event.” as well as the combination of all the limitations within the independent claims and Applicant's enabling portions of the specification (0012, 0022, 0047).
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481